Citation Nr: 1506845	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, New Hampshire


THE ISSUE

Entitlement to payment of medical expenses incurred in connection with the Veteran's care at New Hampshire Hospital (NHH) from August 4, 2010 to October 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to February 2002.  He died in April 2013.  The appellant is his mother.  She was appointed his legal guardian in October 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Manchester, New Hampshire.

In December 2014, the appellant and her spouse testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of that hearing has been prepared and associated with the record on appeal.

The Board notes that, in addition to the paper claims file and combined health record, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The electronic files contain additional evidence, including a transcript of the December 2014 Board hearing, which the Board has reviewed.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses in connection with his care at NHH from August 4, 2010 to October 27, 2010.

2.  The appellant was appointed the Veteran's legal guardian on October 7, 2010.

3.  The Veteran died in April 2013, while his appeal to the Board was pending.

4.  The Veteran's admission to NHH at VA expense was not authorized in advance.

5.  The appellant has not paid any portion of the bill resulting from the Veteran's care at NHH from August 4, 2010 to October 27, 2010.


CONCLUSION OF LAW

The appellant does not have legal standing to further prosecute this appeal.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.123, 17.1002, 17.1004 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA payment of medical expenses incurred in connection with the Veteran's care at NHH from August 4, 2010 to October 27, 2010.  She maintains that the Veteran's treatment at NHH was for a service-connected psychiatric disability (variously diagnosed, to include as depressive disorder and bipolar disorder); that his admission to NHH was emergent; and that, due, in part, to the involuntary nature of his admission, suitable VA facilities were not available for his care.

The evidence of record confirms that the Veteran incurred medical expenses in connection with his care at NHH from August 4, 2010 to October 27, 2010.  The evidence also reflects that the appellant was appointed the Veteran's legal guardian on October 7, 2010, while the Veteran was an inpatient at NHH.  The appellant initiated and prosecuted the present appeal in her capacity as the Veteran's fiduciary.  Unfortunately, the Veteran died in April 2013, while the appeal to the Board was pending.

The Board notes, as an initial matter, that the Veteran's admission to NHH on August 4, 2010 at VA expense was not authorized in advance.  See 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.54 (2014).  Although the appellant has stated that a VA psychiatrist informed her that the Veteran needed immediate inpatient psychiatric care, and that VA did not have a facility that was feasibly available to provide such care, the appellant acknowledges being informed that VA had not formally authorized payment for the care and that she might need to pursue an appeal in order to obtain VA payment for the required services.  None of the evidence reflects that VA has ever formally approved the care in question.

When a Veteran receives emergency treatment at a non-VA facility without prior authorization, the law provides two related, but independent, avenues for obtaining VA payment or reimbursement for the associated medical expenses.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).  Under both provisions-provided all prerequisites are met-VA is authorized to reimburse the veteran for such expenses, or, alternatively, to make payment to the hospital or other health care provider that furnished the emergency treatment, or to the person or organization that made such expenditure on behalf of the veteran.  38 U.S.C.A. §§ 1725(a), 1728(b); 38 C.F.R. §§ 17.123, 17.1004(a).

The threshold question that must be addressed in this case is whether, in light of the Veteran's death in April 2013, the appellant has legal standing to continue prosecution of the present appeal.

In a 2007 opinion, VA's General Counsel discussed the extent to which an appeal with respect to payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 survives the death of a veteran.  VAOPGCCONCL 1- 2007 (Oct. 29, 2007).  The General Counsel held, in pertinent part, that if the veteran is the appellant, and he or she dies during the pendency of an appeal to the Board, the appeal should be dismissed; however, if the appellant is instead the care provider or a person other than the veteran who paid for the services, consideration of the appeal should proceed.  The General Counsel also held that the decedent's estate did not have legal standing to pursue a pending appeal, and that no substitutions or new claims should be permitted.

In arriving at these conclusions, VA General Counsel noted that the governing statute and regulations limit the parties who can seek to recover unauthorized medical expenses, and the applicable regulations do not provide for substitution.  The General Counsel also noted that, because a person loses "guardian" status when a veteran dies, he or she would no longer have standing under the plain language of either the statute or the regulation to pursue a claim for payment or reimbursement, and that neither the statute nor its implementing regulation permit filing by a deceased veteran's estate.

Although VA General Counsel's opinion is conclusory in nature, and therefore non-precedential, the Board's finds its reasoning persuasive.  Furthermore, inasmuch as the provisions of 38 U.S.C.A. §§ 1725(a)(2) and 1728(b), and their implementing regulations (38 C.F.R. §§ 17.123 and 17.1004(a)) are substantially identical in their description of the parties eligible to seek payment or recovery of unauthorized medical expenses, the Board finds that the reasoning in the opinion extends to the provisions of 38 C.F.R. § 1725 as well.

(The Board notes that the law has been amended since 2007 to allow substitution of parties in certain cases where a claimant has died.  See 38 U.S.C.A. § 5121A (West 2012).  However, such substitutions are limited to cases involving claims for periodic monetary benefits, and do not apply to claims for one-time payment or reimbursement of unauthorized medical expenses.  Id.; see also Substitution in Case of Death of Claimant, 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010); Pappalardo v. Brown, 6 Vet. App. 63 (1993) (distinguishing between claims for one-time payments and claims for periodic monetary benefits).)

Following a thorough review of the record, and the applicable laws and regulations, the Board finds that it must dismiss the present appeal for lack of standing.  The appellant cannot pursue the appeal as the Veteran's guardian, inasmuch as her status as his guardian was extinguished by his death in April 2013.  In addition, she testified at the December 2014 Board hearing that she had not paid any portion of the bill resulting from the Veteran's period of care at NHH from August 4, 2010 to October 27, 2010.  Accordingly, and because governing law does not allow substitution of parties in the context of a claim for payment or reimbursement of unauthorized medical expenses, or permit a decedent's estate to otherwise pursue a pending appeal seeking payment or recovery of such expenses, the appeal must be dismissed.

The Board is sympathetic to the appellant's situation.  However, the eligibility requirements for payment or reimbursement of unauthorized medical expenses are prescribed by Congress, and neither the RO nor the Board is free to disregard them.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Regardless of the equities of the appellant's situation, VA can only pay benefits that are authorized by law.
 
On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)). The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


